Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Friendable, Inc. (the “Issuer”) hereby certify that: thequarterly report on Form 10-Q of the Issuer for theperiod endedMarch 31, 2016fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: May 23, 2016 /s/Robert Rositano Robert Rositano CEO, Secretary, and Director (Principal Executive Officer) /s/Frank Garcia Frank Garcia Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
